AMENDED AND RESTATED SECURITIES HOLDERS AGREEMENT

by and among

SEITEL Holdings, INC.

ValueAct Capital Master Fund, L.P.

CENTERBRIDGE CAPITAL PARTNERS II, L.P.

CENTERBRIDGE CAPITAL PARTNERS SBS II, L.P.

AND

THE MANAGEMENT INVESTORS IDENTIFIED HEREIN

Dated as of May 23, 2011





TABLE OF CONTENTS

ARTICLE I. Restrictions On Transfer Of Securities *

1.1. Restrictions on Transfers of Securities *

1.2. Legend *

1.3. Notation *

1.4. Transfer of Rights. *

1.5. Change in Ownership Percentage *

ARTICLE II. Other Covenants and Representations *

2.1. Inspection and Access *

2.2. Public Offering or Sale of the Company *

2.3. Corporate Opportunity *

2.4. Right of First Offer *

2.5. Tag-Along Rights *

2.6. Preemptive Rights *

ARTICLE III. Corporate Actions *

3.1. Directors and Voting Agreements *

3.2. Right to Remove Certain of the Company's Directors *

3.3. Right to Fill Certain Vacancies on the Board of Directors *

3.4. Committees; Directors of Subsidiaries *

3.5. Amendment of Certificate and Bylaws *

3.6. Centerbridge Approval *

3.7. Management and Information Rights *

ARTICLE IV. Additional Restrictions On Securities Held By Management Investors *

4.1. Repurchase and Put Options *

4.2. Repurchase Price *

4.3. Certain Obligations of the Company *

4.4. Repurchase by ValueAct Capital and Centerbridge *

4.5. Repurchase by the Company *

4.6. Repurchase by ValueAct Capital and Centerbridge at the Option of the Holder
*

4.7. Closing *

4.8. Fair Market Value *

ARTICLE V. Miscellaneous *

5.1. Effective Time *

5.2. Amendment and Modification *

5.3. Successors and Assigns *

5.4. Separability *

5.5. Notices *

5.6. Governing Law *

5.7. Headings; Definitions *

5.8. Counterparts *

5.9. Further Assurances *

5.10. Termination *

5.11. Indemnification of Centerbridge and ValueAct Capital *

5.12. Exhibits and Supplement and Disclosure Letter *

5.13. Confidentiality *

5.14. Remedies *

5.15. Party No Longer Owning Securities *

5.16. No Effect on Employment *

5.17. Pronouns *

5.18. Future Individual Investors *

5.19. Entire Agreement *



 

 

Defined Terms



EXHIBITS

exhibit a form of amended and restated certificate of incorporation

EXHIBIT B FORM OF MANAGEMENT RIGHTS LETTER



Amended And Restated Securities Holders Agreement

THIS IS AN AMENDED AND RESTATED SECURITIES HOLDERS AGREEMENT, dated as of May
23, 2011 (the "Agreement"), by and among Seitel Holdings, Inc., a Delaware
corporation (the "Company"), ValueAct Capital Master Fund, L.P., a British
Virgin Islands limited partnership ("ValueAct Capital"), Centerbridge Capital
Partners II, L.P., a Delaware limited partnership (the "Centerbridge Fund" or
"Centerbridge"), Centerbridge Capital Partners SBS II, L.P., a Delaware limited
partnership (the "Centerbridge Coinvest Fund") and the individuals listed on the
signature pages hereto as "Management Investors" (such individuals, the
"Management Investors," and each such individual, a "Management Investor").
ValueAct Capital, the Centerbridge Fund, the Centerbridge Coinvest Fund and each
of the Management Investors and any other investor in the Company who becomes a
party to or agrees to be bound by this Agreement are sometimes referred to
herein individually as an "Investor" and collectively as the "Investors."
ValueAct Capital and Centerbridge are together referred to as the "Major
Stockholders" and each individually as a "Major Stockholder."

Background

A. This Agreement is being entered into concurrently with the consummation of
the transactions contemplated by the Stock Purchase Agreement, dated as of May
21, 2011 (the "Stock Purchase Agreement"), by and between the Company, the
Centerbridge Fund and the Centerbridge Coinvest Fund.

B. Pursuant to the terms of the Stock Purchase Agreement, the Centerbridge Fund
and the Centerbridge Coinvest Fund are acquiring 483,803 shares of common stock,
par value $0.001 of the Company (the "Common Stock") for an aggregate purchase
price of $125,000,000 (the "Investment").

C. ValueAct Capital and the Management Investors currently own Common Stock and
are party to that certain Security Holders Agreement, dated as of January 8,
2007, by and among the Company, ValueAct Capital and the Management Investors
(the "Original Agreement").

D. In connection with the Investment, the Company, ValueAct Capital and the
Management Investors wish to amend and restate in its entirety the Original
Agreement, and the Investors, including the Centerbridge Fund, the Centerbridge
Coinvest Fund, and the Company wish to set forth herein certain agreements
regarding their future relationships and their rights and obligations with
respect to Securities (as defined below) of the Company, which agreements shall
be effective from and after the closing of the Investment in accordance with the
terms of the Stock Purchase Agreement.

E. As used herein, the term "Securities" shall mean Common Stock (including but
not limited to any shares of Common Stock issued in connection with the exercise
of options issued pursuant to the Seitel Holdings, Inc. 2007 Non-Qualified Stock
Option Plan and the Seitel Holdings, Inc. 2008 Restricted Stock and Restricted
Stock Unit Plan, which shares of Common Stock are referred to herein as
"Incentive Securities") and any other shares of capital stock of the Company,
and any securities convertible into or exchangeable for such capital stock, and
any options (including, but not limited to, any options now or hereafter issued
to Investors and options issued pursuant to the Seitel Holdings, Inc. 2007
Non-Qualified Stock Option Plan and the Seitel Holdings, Inc. 2008 Restricted
Stock and Restricted Stock Unit Plan), warrants or other rights to acquire such
capital stock or securities, now or hereafter held by any party hereto,
including all other securities of the Company (or a successor to the Company)
received on account of ownership of Common Stock, including all securities
issued in connection with any merger, consolidation, stock dividend, stock
distribution, stock split, reverse stock split, stock combination,
recapitalization, reclassification, subdivision, conversion or similar
transaction in respect thereof and the provisions of this Agreement shall apply,
to the full extent set forth herein, with respect to any of such Securities and
shall be appropriately adjusted for any dividends, splits, reverse splits,
combinations, recapitalizations and the like occurring after the date hereof.

Terms

In consideration of the mutual covenants contained herein and intending to be
legally bound hereby, the parties agree to amend and restate the Original
Agreement in its entirety to read as follows:



Restrictions On Transfer Of Securities

 1. Restrictions on Transfers of Securities

    . The following restrictions on Transfer (as defined in Section 1.1(a)
    below) shall apply to all Securities owned by any Investor:

     a. (i). No Investor other than a Major Stockholder and its Affiliates shall
        Transfer (other than in connection with a redemption by the Company made
        in compliance with Section 3.6 below) any Securities unless (x) such
        Transfer is to a Person approved in advance in writing by the Board of
        Directors, and (y) such Transfer complies with the provisions of this
        Section 1.1 and Article II hereof. Until the first anniversary of the
        closing of the Investment, no Major Stockholder or its Affiliates shall
        Transfer any Securities to any Person other than a Permitted Transferee
        unless such Transfer has been approved in advance in writing by the
        other Major Stockholder. Any purported Transfer in violation of this
        Agreement shall be null and void and of no force and effect, and the
        purported transferee shall have no rights or privileges in or with
        respect to the Company. As used herein, "Transfer" includes the making
        of any sale, exchange, assignment, hypothecation, gift, security
        interest, pledge or other encumbrance, or any contract therefor, any
        voting trust or other agreement or arrangement with respect to the
        transfer or grant of voting rights (except for the voting agreement set
        forth in Article III hereof) or any other beneficial interest in any of
        the Securities, the creation of any other claim thereto or any other
        transfer or disposition whatsoever, whether voluntary or involuntary,
        affecting the right, title, interest or possession in or to such
        Securities. As used herein, "Person" means an individual or a
        corporation, partnership, limited liability company, joint venture,
        trust, regulatory or governmental agency or authority or other
        organization or entity of any kind.
    
        (ii). Prior to any proposed Transfer of any Securities, the holder
        thereof shall give written notice to the Company describing the manner
        and circumstances of the proposed Transfer, together with, if requested
        by the Company, a written opinion of legal counsel, addressed to the
        Company and the transfer agent for the Company's equity securities, if
        other than the Company, and reasonably satisfactory in form and
        substance to the Company, to the effect that the proposed Transfer of
        the Securities may be effected without registration under the Securities
        Act of 1933, as amended (the "Securities Act"). Each certificate
        evidencing the Securities transferred shall bear the legends set forth
        in Section 1.2 hereof, except that such certificate shall not bear the
        legend contained in the first paragraph of Section 1.2 hereof if the
        opinion of counsel referred to above is to the further effect that such
        legend is not required in order to establish compliance with any
        provision of the Securities Act.
    
        (iii). Nothing in this Section 1.1(a) shall prevent the Transfer of
        Securities by an Investor to one or more of its Permitted Transferees or
        to the Company; provided, however, that each such Permitted Transferee
        (except a Permitted Transferee by virtue of Section 1.1(b)(iv) hereof)
        shall take such Securities subject to and be fully bound by the terms of
        this Agreement applicable to it with the same effect as if it was an
        Investor (or if the Permitted Transferee was a Management Investor, a
        Management Investor) hereunder; and provided further, however, that (x)
        no Person (other than a Permitted Transferee by virtue of Section
        1.1(b)(iv) hereof) shall be a Permitted Transferee unless such
        transferee executes and delivers a joinder to this Agreement reasonably
        satisfactory in form and substance to the Company which joinder states
        that such Person agrees to be fully bound by this Agreement as if it
        were an Investor and shall be deemed an Investor for all purposes
        hereunder (or if the transferor to the Permitted Transferee is a
        Management Investor hereunder, as a Management Investor and shall be
        deemed a Management Investor for all purposes hereunder) (a "Joinder"),
        and (y) no Transfer shall be effected except in compliance with the
        registration requirements of the Securities Act and any applicable state
        securities laws or pursuant to an available exemption therefrom. Other
        than a Transfer (x) pursuant to an Approved Sale or a Requested Sale,
        (y) pursuant to Rule 144 promulgated under the Securities Act that is
        otherwise in compliance with this Agreement, or (z) pursuant to a sale
        in connection with a Public Offering, it shall be a condition to any
        Transfer hereunder that such transferee executes and delivers a Joinder.
    
        (iv). Nothing in this Section 1.1(a) shall prevent the Transfer by
        ValueAct Capital, Centerbridge or either of their respective Affiliates
        who have obtained Securities from ValueAct Capital, Centerbridge or
        either of their respective Affiliates in compliance with this Agreement
        to make an in-kind distribution effected in accordance with the fund
        and/or governing documents of such Person (an "In-Kind Distribution") to
        its limited partners (the "Limited Transferees"), who shall not be
        entitled to any of the rights or benefits of an Investor or a Major
        Stockholder under this Agreement other than those of a Tag Offeree under
        Section 2.5 and shall at all times be obligated to comply with the
        provisions of Section 2.2 in connection with an Approved Sale or a
        Requested Sale, as the case may be. As a condition to the right to
        distribute Securities pursuant to an In-Kind Distribution, the
        transferor shall require each Limited Transferee to execute and deliver
        a Joinder. Centerbridge and ValueAct Capital acknowledge and agree that
        the right to effect an In-Kind Distribution may be exercised solely by
        ValueAct Capital, Centerbridge or either of their respective Affiliates
        and only to the extent permitted by the fund or other governing
        documents of ValueAct Capital, Centerbridge or their respective
        Affiliates, as applicable.
    
     b. As used herein, "Permitted Transferee" shall mean:
         i.   in the case of any Investor who is a natural person, such person's
              spouse or children or grandchildren (in each case, natural or
              adopted), or any trust for the sole benefit of such person, such
              person's spouse or children or grandchildren (in each case,
              natural or adopted), or any corporation, partnership or limited
              liability company in which the direct and beneficial owner of all
              of the equity interests is such individual person or such person's
              spouse or children or grandchildren (in each case, natural or
              adopted);
         ii.  in the case of any Investor who is a natural person, the heirs,
              executors, administrators or personal representatives upon the
              death of such person or upon the incompetency or disability of
              such person for purposes of the protection and management of such
              person's assets;
         iii. (A) in the case of ValueAct Capital or any ValueAct Capital
              Affiliates, a general partner, managing partner or managing member
              of ValueAct Capital or a managing member of VA Partners I, LLC or
              ValueAct Capital Management, LLC (each of the foregoing, a
              "ValueAct Capital Partner") and any corporation, partnership,
              limited liability company or other entity that is controlled by a
              ValueAct Capital Partner or that is an Affiliate (as hereinafter
              defined) of ValueAct Capital or any ValueAct Capital Partner, or
              ValueAct Capital Partners, L.P., ValueAct Capital Partners II,
              L.P.,ValueAct Capital International I, L.P. or ValueAct Capital
              International II, L.P. (each of the entities and individuals
              described in this clause (iii)(A) collectively, "ValueAct Capital
              Affiliates") and (B) in the case of Centerbridge or any of its
              Affiliates, any corporation, partnership, limited liability
              company or other Person that is an Affiliate of Centerbridge or
              any current or former managing director, director, general partner
              or member of Centerbridge;
         iv.  in the case of any Investor, any Person if such Person takes such
              Securities pursuant to a sale in connection with a Public
              Offering. As used herein, "Public Offering" means a successfully
              completed firm commitment underwritten public offering pursuant to
              an effective registration statement under the Securities Act
              (other than a registration statement on Form S-8 or S-4 or any
              similar or successor form or any other registration statement
              relating to an exchange offer or an offering of securities solely
              to the Company's or a Subsidiary's employees or security holders
              or to security holders of a corporation or other entity being
              acquired by, or merged with, the Company or used to offer or sell
              a combination of debt and equity securities of the Company in
              which (i) not more than 10% of the gross proceeds from such
              offering is attributable to the equity securities and (ii) after
              giving effect to such offering, the Company does not have a class
              of equity securities required to be registered under the Exchange
              Act) in respect of the offer and sale of shares of Common Stock
              for the account of the Company resulting in aggregate net proceeds
              to the Company and any stockholder selling shares of Common Stock
              in such offering of not less than $50,000,000; or
         v.   in the case of any Investor that is not a natural person, such
              Investor's Affiliates.
    
     c. As used herein, "Affiliate" means, with respect to any Person, any
        Person (other than portfolio companies of such Person) directly or
        indirectly controlling, controlled by or under common control with such
        Person. No Limited Transferee of any Person shall be an "Affiliate" of
        such Person for any purpose under this Agreement.

 2. Legend

    . Any certificates representing Securities (other than Securities
    transferred pursuant to (i) an Approved Sale or a Requested Sale (with
    respect to the second legend), (ii) Rule 144 promulgated under the
    Securities Act or (iii) a sale in connection with a Public Offering), shall
    bear the following legends (in addition to any other legend required under
    applicable law):

    THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
    SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR THE SECURITIES
    LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE
    DISPOSED OF WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE
    STATE SECURITIES LAWS OR THE DELIVERY TO THE CORPORATION OF AN OPINION OF
    COUNSEL, REASONABLY SATISFACTORY TO THE CORPORATION, THAT SUCH REGISTRATION
    IS NOT REQUIRED.

    THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO THE TERMS
    AND CONDITIONS OF A SECURITIES HOLDERS AGREEMENT BY AND AMONG THE
    CORPORATION AND THE HOLDERS SPECIFIED THEREIN, AS AMENDED FROM TIME TO TIME
    (THE "SECURITIES HOLDERS AGREEMENT"), A COPY OF WHICH AGREEMENT IS ON FILE
    AT THE PRINCIPAL OFFICE OF THE CORPORATION. THE SALE, TRANSFER, ASSIGNMENT
    OR OTHER DISPOSITION OF THE SECURITIES IS SUBJECT TO THE TERMS OF SUCH
    AGREEMENT AND THE SECURITIES ARE TRANSFERABLE OR OTHERWISE DISPOSABLE ONLY
    UPON PROOF OF COMPLIANCE THEREWITH.

 3. Notation

    . A notation will be made in the appropriate transfer records of the Company
    with respect to the restrictions on transfer of the Securities referred to
    in this Agreement.

 4. Transfer of Rights.

.

 a. In connection with any Transfer of Common Stock by Centerbridge as may be
    permitted pursuant to the terms of this Agreement, the rights of
    Centerbridge which are specific to Centerbridge and/or the rights that
    Centerbridge is entitled to as a Major Stockholder hereunder or under the
    Registration Rights Agreement pursuant to the terms hereof or thereof shall
    not be assignable without the prior written approval of ValueAct Capital;
    provided that: (i) in connection with a Transfer of Common Stock by
    Centerbridge and/or its Affiliates to one Person or a Group (as defined in
    Sections 13(d)(3) and 14(d)(2) of the Exchange Act) in one transaction or
    series of related transactions that results in such Person or Group having
    an Ownership Percentage of at least 15%, notwithstanding anything in this
    Agreement to the contrary, the rights of Centerbridge and/or the rights that
    Centerbridge is entitled to as a Major Stockholder hereunder or under the
    Registration Rights Agreement pursuant to the terms hereof or thereof prior
    to giving effect to such Transfer may be assigned to such Person or Group
    without the prior written approval of ValueAct Capital; provided further
    that: (ii) in the event that Centerbridge becomes entitled to the rights of
    ValueAct Capital pursuant to Section 1.5 (the "ValueAct Majority Rights"),
    in connection with a Transfer of Common Stock by Centerbridge and/or its
    Affiliates to one Person or a Group in one transaction or a series of
    related transactions that results in such Person or Group having an
    Ownership Percentage of at least 50%, notwithstanding anything in this
    Agreement to the contrary, the ValueAct Majority Rights and/or the rights
    that Centerbridge is entitled to as a Major Stockholder hereunder or under
    the Registration Rights Agreement pursuant to the terms hereof or thereof
    prior to giving effect to such Transfer may be assigned to such Person or
    Group without the prior written approval of ValueAct Capital.
 b. In connection with any Transfer of Common Stock by ValueAct Capital as may
    be permitted pursuant to the terms of this Agreement, the rights of ValueAct
    Capital which are specific to ValueAct Capital and/or the rights that
    ValueAct Capital is entitled to as a Major Stockholder hereunder or under
    the Registration Rights Agreement pursuant to the terms hereof or thereof
    shall not be assignable without the prior written approval of Centerbridge;
    provided that: (i) in connection with a Transfer of Common Stock by ValueAct
    Capital to one Person or a Group in one transaction or series of related
    transactions that results in such Person or Group having an Ownership
    Percentage of at least 50%, notwithstanding anything in this Agreement to
    the contrary, the rights of ValueAct Capital and/or the rights that ValueAct
    Capital is entitled to as a Major Stockholder hereunder or under the
    Registration Rights Agreement pursuant to the terms hereof or thereof prior
    to giving effect to such Transfer may be assigned to such Person or Group
    without the prior written approval of Centerbridge; provided further that:
    (ii) in the event that ValueAct Capital becomes entitled to the rights of
    Centerbridge pursuant to Section 1.5 (the "Centerbridge Minority Rights"),
    in connection with a Transfer by ValueAct Capital of Common Stock to one
    Person or a Group in one transaction or series of related transactions that
    results in such Person or Group having an Ownership Percentage equal to at
    least 15%, notwithstanding anything in this Agreement to the contrary, the
    Centerbridge Minority Rights and/or the rights that ValueAct Capital is
    entitled to as a Major Stockholder hereunder or under the Registration
    Rights Agreement pursuant to the terms hereof or thereof prior to giving
    effect to such Transfer may be assigned to such Person or Group without the
    prior written approval of Centerbridge.
 c. To the extent that the rights of a party or a Major Stockholder are assigned
    pursuant to the terms of this Section 1.4, the obligations of such party or
    Major Stockholder shall be assigned as well. The rights of a Major
    Stockholder to assign the ValueAct Majority Rights or Centerbridge Minority
    Rights, as the case may be, under this Agreement may only be exercised once
    by any particular Major Stockholder and may only be assigned to one Person
    or Group. If a Major Stockholder intends to exercise its right to assign the
    ValueAct Majority Rights or Centerbridge Minority Rights, as the case may
    be, under this Agreement in connection with any Transfer of Common Stock, a
    Major Stockholder shall provide prior written notice of the identity of the
    assignee and the terms and conditions of the proposed assignment to the
    Company and to the other Major Stockholder that the Major Stockholder
    effecting such Transfer is electing to assign, and is assigning, its
    ValueAct Majority Rights or Centerbridge Minority Rights, as the case may
    be, under this Section 1.4.
 d. The parties agree to amend this Agreement, to the extent necessary, in
    connection with a Transfer of Common Stock to implement the provisions of
    this Section 1.4 (including, if applicable, to provide that the provisions
    applicable to ValueAct Capital or Centerbridge, as the case may be, apply
    mutatis mutandis to the applicable assignee).
 e. For purposes of this Agreement, "Ownership Percentage" means an Investor's
    and its Affiliates' ownership of Common Stock as a percentage of all
    outstanding Common Stock as of the date of determination.

 1. Change in Ownership Percentage

. If (i) Centerbridge's Ownership Percentage is greater than 50%, Centerbridge
shall be entitled to the majority rights granted to ValueAct Capital under this
Agreement (including Section 2.2 and Section 3 hereof) and/or (ii) ValueAct
Capital's Ownership Percentage is less than 50%, ValueAct Capital shall be
entitled to the minority rights granted to Centerbridge under this Agreement
(including Section 2.2 and Section 3 hereof) (provided that Centerbridge shall
also continue to be entitled to such rights in accordance with the terms of this
Agreement).



Other Covenants and Representations

 1. Inspection and Access

. The Company shall provide the Centerbridge Fund and each of the Major
Stockholders with the following information for so long as such party owns
Securities:

 a. unaudited monthly (as soon as available and in any event within 30 days of
    the end of each month), unaudited quarterly (as soon as available and in any
    event within 45 days of the end of each quarter) and audited (by a
    nationally recognized accounting firm) annual (as soon as available and in
    any event within 90 days of the end of each year) financial statements
    prepared in accordance with generally accepted accounting principles in the
    United States as in effect from time to time, which statements shall
    include:
     i.   the consolidated balance sheets of Seitel, Inc. ("Seitel") (and, to
          the extent otherwise prepared and available, the Company) and its
          Subsidiaries and the related consolidated statements of income,
          stockholders' equity and cash flows;
     ii.  a comparison to the corresponding data for the corresponding periods
          of the previous fiscal year and to Seitel's (and, to the extent
          otherwise prepared and available, the Company's) financial plan;
     iii. in the case of the quarterly and annual financial statements only,
          unless management has otherwise prepared a narrative report for such
          monthly period, a reasonably detailed narrative descriptive report of
          the operations of Seitel (and, to the extent otherwise prepared and
          available, the Company) and its Subsidiaries in the form prepared for
          presentation to the senior management of Seitel (and, to the extent
          otherwise prepared and available, the Company) for the applicable
          period and for the period from the beginning of the then current
          fiscal year to the end of such period, if any;
     iv.  to the extent Seitel or the Company is required by law or pursuant to
          the terms of any outstanding indebtedness of Seitel or the Company to
          prepare such reports, any annual reports, quarterly reports and other
          periodic reports actually prepared and filed by Seitel or the Company
          pursuant to Section 13 or 15(d) of the Exchange Act as soon as
          available (provided, that any such reports shall be deemed to have
          been provided when such reports are publicly available via the
          Commission's EDGAR system or any successor to the EDGAR system); and

 b. such other information as the Centerbridge Fund or a Major Stockholder shall
    reasonably request. Nothing in this Agreement shall require the Company to
    prepare financial statements of the Company, whether audited or unaudited,
    or any other financial data or narrative descriptions thereof that it would
    otherwise not prepare.

Additionally, (x) the Company shall permit any authorized representatives
designated by the Centerbridge Fund or a Major Stockholder reasonable access to
visit and inspect any of the properties of the Company or any of its
Subsidiaries, including its and their books of account, and to discuss its and
their affairs, finances and accounts with its and their officers, all at such
times as the Centerbridge Fund or a Major Stockholder may reasonably request,
and (y) the Centerbridge Fund and the Major Stockholders shall have the right to
consult with and advise the management of the Company and its Subsidiaries, upon
reasonable prior notice at reasonable times from time to time, on all matters
relating to the operation of the Company and its Subsidiaries.

 1. Public Offering or Sale of the Company

    . After compliance with the requirements of Section 2.4, the following
    provisions shall apply:

     a. At any time and from time to time, so long as ValueAct Capital's
        Ownership Percentage is greater than or equal to 50%, ValueAct Capital
        shall have the right, by delivery of a written notice to the Company and
        Centerbridge (the "Public Offering Notice"), to demand that the Company
        consummate a Public Offering and each Investor will cooperate and use
        its respective reasonable commercial efforts to facilitate the
        consummation of such Public Offering, including, but not limited to,
        taking, facilitating or observing the applicable actions and obligations
        set forth in the Registration Rights Agreement and other matters,
        provided that at the time of the pricing of such Public Offering and
        after giving pro forma effect thereto, the Return Conditions (as defined
        in Schedule 2.2(b) of the Supplement and Disclosure Letter) are
        satisfied. Notwithstanding the foregoing, ValueAct Capital shall have
        the right to deliver (but not the right to consummate a Public Offering)
        a Public Offering Notice if it believes, in good faith and after
        consultation with Centerbridge, that based upon then current market
        conditions, it is reasonably likely that the Return Conditions will be
        satisfied upon the consummation of such Public Offering. In connection
        with and in order to facilitate a Public Offering, each Investor agrees
        to take all such action as is necessary, including the voting of all
        shares of Securities owned by such Person in order to effectuate (i) any
        amendments to the Company's certificate of incorporation regarding the
        number of shares of the Company's authorized capital stock, (ii) any
        proposal to effect a stock split of the Common Stock, and any amendments
        to the Company's certificate of incorporation, to the extent reasonably
        requested by the Company or ValueAct Capital in connection with such
        offering, (iii) any other amendments to the Company's certificate of
        incorporation and bylaws as are customary for a company which is to
        engage in an initial public offering of its common stock and which is
        reasonably requested by the managing underwriters or by ValueAct Capital
        in order to expedite or facilitate the disposition of the Common Stock
        in connection with such offering, and (iv) the entering into of any
        contract, agreement or commitment reasonably necessary in order to
        effectuate any of the matters contemplated by this Section 2.2.
     b. Following the first anniversary of the closing of the Investment (the
        "Closing"), so long as ValueAct Capital's Ownership Percentage is
        greater than or equal to 50%, ValueAct Capital shall have the right, by
        delivery of a written notice to the Company and Centerbridge, to elect
        to require that the Company be sold to a Person or Group that is not an
        Affiliate of ValueAct Capital, whether by merger, consolidation, sale of
        all of the outstanding capital stock, sale of all or substantially all
        of its assets, Public Offering or otherwise (any of the foregoing, an
        "Approved Sale"), (i) each Investor will be obligated to consent to,
        vote for and raise no objections against, and waive dissenters and
        appraisal rights (if any) with respect to, the Approved Sale, (ii) if
        the Approved Sale is structured as a sale of stock, each Investor will
        agree to sell and will be permitted to sell all of such Investor's
        Common Stock (and shall deliver their shares of Common Stock with
        appropriate instruments of transfer as may reasonably be requested by
        ValueAct Capital, free and clear of all claims, liens or other
        encumbrances) on the terms and conditions approved by ValueAct Capital;
        provided that such terms and conditions must be the same terms and
        conditions that apply to ValueAct Capital and its Affiliates, and (iii)
        if the Approved Sale includes the sale, exchange, redemption,
        cancellation or other disposition of securities convertible into or
        exchangeable for capital stock of the Company, or options, warrants or
        other rights to purchase such capital stock or securities, each Investor
        will sell, exchange, redeem, agree to cancel or otherwise dispose of
        such Securities or options, warrants or other rights on the terms and
        conditions approved by ValueAct Capital. Each Investor will take all
        necessary and desirable actions in connection with the consummation of
        an Approved Sale, including executing all documents, including a sale,
        purchase or merger agreement, reasonably requested by the Company or
        ValueAct Capital containing the terms and conditions of the Approved
        Sale; provided, however, that no Investor shall be required to make any
        representations or warranties in any agreement relating to an Approved
        Sale other than representations and warranties relating to such
        Investor, as applicable, and the ownership of its Securities that are
        customary in similar transactions, including representations and
        warranties relating to title, authorization and execution and delivery,
        nor shall any Investor be required to provide indemnification with
        respect to any representations or warranties made by any other Investor
        or in an amount exceeding the amount of the gross proceeds received by
        such Investor in the Approved Sale and any such indemnification
        obligation shall be shared pro rata (in accordance with the Securities
        being sold) by all Investors selling Securities in such transaction
        (other than indemnification as a result of a breach of a representation
        or warranty as to title, which shall be solely the responsibility of the
        applicable Investor and shall not be subject to any limitation of
        liability hereunder). Notwithstanding anything to the contrary contained
        in this Agreement, any Approved Sale effected pursuant to this Section
        2.2(b) prior to the fourth anniversary of the Closing must imply an
        indicative value of the Company (to the extent that there is any
        non-cash consideration, as set forth in a report prepared by an
        independent valuation expert retained by the Company and reasonably
        acceptable to Centerbridge) equal to the greater of the Return
        Conditions; provided, that, the Return Conditions shall be calculated
        upon Centerbridge's Investment in the Company on the date hereof but
        after giving effect to any dividends or distributions actually paid to
        Centerbridge or its Affiliates.
     c. Following the fifth anniversary of the Closing, so long as Centerbridge
        and its Affiliates own at least 50% of the shares of the Common Stock
        purchased in the Investment, Centerbridge shall have the right, by
        delivery of a written notice to the Company and ValueAct Capital, to
        elect to require that the Company be sold other than to a Person or
        Group that is not an Affiliate of Centerbridge, whether by merger,
        consolidation, sale of all of the outstanding capital stock, sale of all
        or substantially all of its assets, Public Offering or otherwise (any of
        the foregoing, a "Requested Sale"), and (i) each Investor will be
        obligated to consent to, vote for and raise no objections against, and
        waive dissenters and appraisal rights (if any) with respect to, the
        Requested Sale, (ii) if the Requested Sale is structured as a sale of
        stock, each Investor will agree to sell and will be permitted to sell
        all of such Investor's Common Stock (and shall deliver their shares of
        Common Stock with appropriate instruments of transfer as may reasonably
        be requested by Centerbridge, free and clear of all claims, liens or
        other encumbrances) on the terms and conditions approved by
        Centerbridge; provided that such terms and conditions must be the same
        terms and conditions that apply to Centerbridge and its Affiliates, and
        (iii) if the Requested Sale includes the sale, exchange, redemption,
        cancellation or other disposition of securities convertible into or
        exchangeable for capital stock of the Company, or options, warrants or
        other rights to purchase such capital stock or securities, each Investor
        will sell, exchange, redeem, agree to cancel or otherwise dispose of
        such Securities or options, warrants or other rights on the terms and
        conditions approved by Centerbridge. Each Investor will take all
        necessary and desirable actions in connection with the consummation of a
        Requested Sale, including executing all documents, including a sale,
        purchase or merger agreement, reasonably requested by the Company or
        Centerbridge containing the terms and conditions of the Requested Sale;
        provided, however, that no Investor shall be required to make any
        representations or warranties in any agreement relating to a Requested
        Sale other than representations and warranties relating to such
        Investor, as applicable, and the ownership of its Securities that are
        customary in similar transactions, including representations and
        warranties relating to title, authorization and execution and delivery,
        nor shall any Investor be required to provide indemnification with
        respect to any representations or warranties made by any other Investor
        or in an amount exceeding the amount of the gross proceeds received by
        such Investor in the Requested Sale and any such indemnification
        obligation shall be shared pro rata (in accordance with the Securities
        being sold) by all Investors selling Securities in such transaction
        (other than indemnification as a result of a breach of a representation
        or warranty as to title, which shall be solely the responsibility of the
        applicable Investor and shall not be subject to any limitation of
        liability hereunder). In connection with and in order to facilitate a
        Public Offering, each Investor agrees to take all such action as is
        necessary, including the voting of all shares of Securities owned by
        such Person in order to effectuate (i) any amendments to the Company's
        certificate of incorporation regarding the number of shares of the
        Company's authorized capital stock, (ii) any proposal to effect a stock
        split of the Common Stock, and any amendments to the Company's
        certificate of incorporation, to the extent reasonably requested by the
        Company or Centerbridge in connection with such offering, (iii) any
        other amendments to the Company's certificate of incorporation and
        bylaws as are customary for a company which is to engage in an initial
        public offering of its common stock and which is reasonably requested by
        the managing underwriters or by Centerbridge in order to expedite or
        facilitate the disposition of the Common Stock in connection with such
        offering, and (iv) the entering into of any contract, agreement or
        commitment reasonably necessary in order to effectuate any of the
        matters contemplated by this Section 2.2.
     d. The obligations of each of the Investors with respect to an Approved
        Sale or Requested Sale (other than a Public Offering), as applicable,
        are subject to the satisfaction of the conditions that: (i) upon the
        consummation of the Approved Sale or Requested Sale, as applicable, all
        of the Investors holding Common Stock will receive the same form and
        amount of consideration per share of Common Stock, or if any holder of
        Common Stock is given an option as to the form and amount of
        consideration to be received in respect of Common Stock, all Investors
        holding Common Stock will be given the same option and (ii) in the case
        of a holder of any securities referred to in clause (iii) of paragraph
        (b) above, (I) in the event such Securities are vested, the holder shall
        receive in such Approved Sale or Requested Sale, as applicable, unless
        otherwise provided in the terms of any agreement or instrument governing
        or evidencing such security, either (x) the same securities or other
        property that such holder would have received if such holder had
        converted, exchanged or exercised such security immediately prior to
        such Approved Sale or Requested Sale, as applicable, (after taking into
        account the conversion, exchange or exercise price applying to such
        Security and any applicable tax obligations of the holder in connection
        with such conversion, exchange or exercise) or (y) a security
        convertible or exchangeable for, or option, warrant or right to
        purchase, capital stock or other securities of a successor entity having
        substantially equivalent value, or (II) in the case where such
        securities are not vested, unless otherwise provided in the terms of any
        agreement or instrument governing or evidencing such security, such
        securities shall be cancelled.
     e. Each Investor acknowledges that its pro rata share (based upon the
        number of shares of Common Stock owned (or acquirable pursuant to
        options, warrants or other rights to purchase Common Stock or securities
        convertible into or exchangeable for Common Stock) by such holder) of
        the aggregate proceeds of an Approved Sale or Requested Sale, as
        applicable, may be reduced by transaction expenses incurred by the
        Company on behalf of all holders related to such Approved Sale or
        Requested Sale, as applicable.
     f. If the Approved Sale is a Public Offering, to the extent that ValueAct
        Capital or its Permitted Transferees are selling shares of Common Stock
        in such Public Offering, Centerbridge and its Affiliates shall have the
        right to sell shares of Common Stock in such Public Offering (on a pro
        rata basis with ValueAct Capital and its Permitted Transferees relative
        to the number of shares of Common Stock held by ValueAct Capital and its
        Affiliates and Centerbridge and its Affiliates, respectively). If the
        Requested Sale is a Public Offering, to the extent that Centerbridge or
        its Permitted Transferees are selling shares of Common Stock in such
        Public Offering, ValueAct Capital and its Affiliates shall have the
        right to sell shares of Common Stock in such Public Offering (on a pro
        rata basis with Centerbridge and its Permitted Transferees relative to
        the number of shares of Common Stock held by Centerbridge and its
        Affiliates and ValueAct Capital and its Affiliates, respectively). In
        either case, the Management Investors shall have the right to sell
        shares of Common Stock as set forth in the registration rights agreement
        to which they are a party.

 2. Corporate Opportunity

    . To the fullest extent permitted by any applicable law, the doctrine of
    corporate opportunity, or any other analogous doctrine, shall not apply with
    respect to the Major Stockholders or their Affiliates or representatives
    thereof (including any directors of the Company designated by such Persons).
    In particular, (a) the Major Stockholders and their Affiliates shall have
    the right to engage in business activities, whether or not in competition
    with the Company or any of its Subsidiaries or the Company's or any of its
    Subsidiaries' business activities, without consulting any other Investor,
    and (b) the Major Stockholders and their Affiliates shall not have any
    obligation to any other Investor with respect to any opportunity to acquire
    property or make investments at any time.

 3. Right of First Offer

    .

     a. In the event that a Major Stockholder (which shall include a Major
        Stockholder's Permitted Transferee's and any Person assigned the rights
        of a Major Stockholder pursuant to Section 1.4 hereof) desires (i) to
        sell or otherwise effect the Transfer of any Common Stock (or other
        Securities) (in one or a series of transactions) to a third party, other
        than a Permitted Transferee and other than as an Investor being required
        to participate in an Approved Sale or a Requested Sale, as applicable,
        pursuant to Section 2.2 or as a Tag Offeree, or (ii) to cause the
        Company to effect an Approved Sale or a Requested Sale (other than a
        Public Offering), as applicable, (in the case of either of clauses (i)
        or (ii), the "Offered Property"), such Major Stockholder (for purposes
        of this Section 2.4, such Major Stockholder shall be referred to as the
        "Transferring Stockholder") shall give prompt written notice (a "First
        Offer Notice") to the non-transferring Major Stockholder (the
        "Non-Transferring Holder") of its desire to sell or cause to be sold the
        Offered Property. The Transferring Stockholder agrees not to consummate
        any such sale until the expiration of the Option Period (as defined
        below). The First Offer Notice shall identify (i) the number (if the
        Offered Property consists of Securities) and type of Offered Property,
        (ii) the purchase price at which the Transferring Stockholder wishes to
        sell and form of consideration (the "Offer Price") and (iii) all other
        material terms and conditions of the proposed sale (but need not specify
        the identity of the proposed transferee, if any).
     b. For a period of thirty (30) days (the "Option Period") following the
        receipt of the First Offer Notice, the Non-Transferring Holder (or its
        designated Affiliate(s), who shall execute a Joinder if the Offered
        Property constitutes Securities) shall have the right and option (but
        not the obligation) to purchase, at the Offer Price and on the same
        terms and conditions as set forth in the First Offer Notice, all but not
        less than all of the Offered Property. The rights of the
        Non-Transferring Holder set forth in this Section 2.4 are exercisable by
        delivery, within the Option Period, by the Non-Transferring Holder of an
        irrevocable written notice to the Transferring Stockholder (the "Notice
        of Acceptance") of the Non-Transferring Holder's commitment to purchase
        the Offered Property on the terms set forth in the First Offer Notice
        and this Section 2.4 (such Non-Transferring Holder's "Accepted
        Property"). Failure by the Non-Transferring Holder to give the Notice of
        Acceptance within the Option Period shall be deemed an election by such
        Non-Transferring Holder not to purchase the Offered Property.
     c. Delivery of a Notice of Acceptance by the Non-Transferring Holder shall
        constitute a contract between the Non-Transferring Holder, on the one
        hand, and the Transferring Stockholder, on the other hand, for the
        purchase and sale of the Accepted Property at the Offer Price and on the
        same terms and conditions as set forth in the First Offer Notice and
        this Section 2.4. If the Non-Transferring Holder has elected to purchase
        Offered Property hereunder, the Transfer of such Offered Property shall
        be consummated as soon as practical after the delivery of the Notice of
        Acceptance to the Transferring Stockholder, but in any event within ten
        (10) days after the expiration of the Option Period, subject to receipt
        of any required material third party or governmental approvals,
        compliance with applicable laws and the absence of any injunction or
        similar legal order preventing such transaction (collectively, the
        "Conditions"), in which case the purchase of the Accepted Property shall
        be delayed pending the satisfaction of the Conditions up to an
        additional ninety (90) days. The Transferring Stockholder and the
        Non-Transferring Holder shall be obligated to use commercially
        reasonable efforts to satisfy the Conditions as soon as possible. On the
        applicable closing date, the Transferring Stockholder and
        Non-Transferring Holder shall take all actions reasonably necessary
        (including cooperation in obtaining any required governmental consents)
        to convey such Offered Property, including any Securities, to be
        transferred in accordance with this Agreement, free of all claims, liens
        or other encumbrances, other than pursuant to this Agreement.
     d. If all notices required to be given pursuant to this Section 2.4 have
        been duly given, and (A) the Non-Transferring Holder determines not to
        exercise its option to purchase the Offered Property at the Offer Price
        and on the same terms and conditions as set forth in the First Offer
        Notice or (B) the purchase of Offered Property agreed to by the
        Non-Transferring Holder is not consummated in accordance with this
        Section 2.4 during the applicable time periods described in this Section
        2.4 (and any such failure to consummate is not as a result of any breach
        hereof by the Transferring Stockholder), then the Transferring
        Stockholder shall have the right to enter into and consummate an
        agreement to sell to a third-party (a "Third-Party") the Offered
        Property at a price not less than the Offer Price and on terms and
        conditions no less favorable in any material respect to the Transferring
        Stockholder, economically or otherwise, than as set forth in the First
        Offer Notice; provided that, if any portion of the Offered Property
        consists of Securities, simultaneously with any such sale to a
        Third-Party, such Third-Party executes and delivers to the Company, for
        the benefit of the Company and all Investors, a Joinder. If the sale to
        a Third-Party is not consummated pursuant to the terms of the
        immediately preceding sentence and within the time periods described in
        the next paragraph (e), the Transferring Stockholder will not effect the
        transfer of any of the Offered Property without commencing de novo the
        procedures set forth in this Section 2.4.
     e. The closing of the sale of the Offered Property to any Third-Party under
        this Section 2.4 shall take place at the Company's principal executive
        offices (or such other place as the Transferring Stockholder and the
        applicable purchaser shall agree) on a date no later than one-hundred
        eighty (180) days following the date of delivery of the First Offer
        Notice (or if such date is not a business day, the first (1st) day
        thereafter that is a business day) at 10:00 a.m., local time.

 4. Tag-Along Rights

    . After the first anniversary of the closing of the Investment, after giving
    effect to the provisions of Section 2.4, the following provisions shall
    apply:

     a. No Major Stockholder (which shall include a Major Stockholder's
        Permitted Transferees and any Person assigned the rights of a Major
        Stockholder pursuant to Section 1.4) shall sell or otherwise effect the
        Transfer of any Common Stock (or other Securities) (in one or a series
        of transactions) to a third party other than a Permitted Transferee of
        the Major Stockholder or to the Company in compliance with Section
        3.6(c) and Article IV below (in either case, a "Major Stockholder
        Transferee") unless all other Investors at such time (the "Tag
        Offerees") are offered an opportunity to participate ratably (as
        determined according to Section 2.5(b) below) in such transaction on the
        same terms as are to be received by the selling Major Stockholder (the
        "Selling Major Stockholder").
     b. Prior to any sale of any Common Stock subject to this Section 2.5, the
        Selling Major Stockholder shall notify the Company and the other Major
        Stockholder in writing of the proposed sale. Such notice (the "Inclusion
        Notice") shall set forth: (A) the number of shares of Common Stock
        subject to the proposed sale; (B) the name and address of the Major
        Stockholder Transferee; and (C) the proposed amount and form of
        consideration and the terms and conditions of payment offered by such
        Major Stockholder Transferee. The Company shall promptly, and in any
        event within 3 business days of the receipt by the Company of the
        Inclusion Notice, mail or cause to be mailed the Inclusion Notice to
        each Investor who owns shares of Common Stock. An Investor may exercise
        the tag-along right pursuant to this Section 2.5(a) and 2.5(b) (the
        "Tag-Along Right") by delivery of a written notice (the "Tag-Along
        Notice") to the Selling Major Stockholder within 10 days of the date the
        Company delivered the Inclusion Notice. The Tag-Along Notice shall state
        the number of shares of Common Stock that the Investor proposes to
        include in the proposed sale upon the terms and conditions set forth in
        the Inclusion Notice; provided, however, that if the proposed Major
        Stockholder Transferee is unwilling to purchase all of the Common Stock
        requested to be sold by all exercising Tag Offerees together with the
        Selling Major Stockholder, then each Tag Offeree shall have the right to
        sell pursuant to such Major Stockholder Transferee's offer, and upon the
        terms and conditions set forth in the Inclusion Notice, a number of such
        Tag Offeree's shares of Common Stock equal to such Tag Offeree's pro
        rata percentage (based on the shares of Common Stock held by the Selling
        Major Stockholder and its Affiliates and Tag Offerees and their
        respective affiliates exercising their Tag-Along Rights) of Common Stock
        that the Major Stockholder Transferee is willing to purchase pursuant to
        this Section 2.5. If any Tag Offeree elects not to participate in full
        or in part, the Selling Major Stockholder and each Tag Offeree that has
        elected to participate in full may increase the number of shares to be
        sold by it based upon its pro rata percentage (based upon the shares of
        Common Stock held by the Selling Major Stockholder and its Affiliates
        and the fully participating Tag Offerees and their respective
        Affiliates) of the number of shares any such Tag Offeree elects not to
        include pursuant to the terms hereof (the "Over-Allotted Shares") and
        this process shall continue until there are no more Over-Allotted
        Shares. If any Tag Offeree does not deliver a Tag-Along Notice during
        the 10-day period referred to above, the Selling Major Stockholder shall
        have the right for a 120-day period to effect the proposed sale of
        shares of Common Stock on terms and conditions no more favorable in any
        material respect, economically or otherwise, to the Selling Major
        Stockholder than those stated in the notice and in accordance with the
        provisions of this Section 2.5.
     c. If the proposed Major Stockholder Transferee of Common Stock proposed to
        be transferred by a Selling Major Stockholder is unwilling to purchase
        any Common Stock from a Tag Offeree that delivered a Tag-Along Notice
        even after any pro rata reduction pursuant to Section 2.5(b) (a
        "Non-Included Tag Offeree"), such Selling Major Stockholder may elect to
        purchase from such Non-Included Tag Offeree, for cash (in U.S. dollars),
        Common Stock having a purchase price equal to the aggregate purchase
        price such Non-Included Tag Offeree would have received in connection
        with the closing of such sale by the Selling Major Stockholder if such
        Non-Included Tag Offeree had been able to exercise its Tag-Along Rights
        (but only to the extent of its pro rata percentage) with respect to such
        sale and otherwise on the same terms and conditions. The closing of such
        sale to the Selling Major Stockholder shall only occur concurrently with
        or immediately following such sale by the Selling Major Stockholder.
     d. Each Investor acknowledges for itself and its transferees that the Major
        Stockholders may grant in the future tag-along rights to other holders
        of Common Stock and such holders will (i) have substantially the same
        opportunity to participate in sales by the Major Stockholders as
        provided to the parties hereto, and (ii) be included in the calculation
        of the pro rata basis upon which Investors may participate in a sale.
     e. Notwithstanding the requirements of this Section 2.5, a Selling Major
        Stockholder may sell shares of Common Stock at any time without
        complying with the requirements of Section 2.5(b) so long as the Selling
        Major Stockholder or the Major Stockholder Transferee deposits into
        escrow (the "Escrow Account") with an independent third party escrow
        agent, the identity of which is consented to by the other Major
        Stockholder (such consent not to be unreasonably conditioned, delayed or
        withheld) (the "Escrow Agent") pursuant to an escrow agreement (the
        "Escrow Agreement") with customary terms and conditions, the form of
        which is consented to by the other Major Stockholder (such consent not
        to be unreasonably conditioned, delayed or withheld) at the time of sale
        or other Transfer that amount of the consideration received in such sale
        or other Transfer equal to the "Escrow Amount." The "Escrow Amount"
        shall equal that amount of consideration as all the Investors would have
        been entitled to receive if they had the opportunity to participate in
        the sale on a pro rata basis, determined as if each Investor (A)
        delivered a Tag-Along Notice to the Selling Major Stockholder in the
        time period set forth in Section 2.5(b) and (B) proposed to include all
        of his, her or its shares of Common Stock which it would have been
        entitled to include in the sale. No later than five (5) business days
        after the date of the sale, the Selling Major Stockholder shall notify
        the Company in writing of the sale. Such notice (the "Escrow Notice")
        shall set forth the information required in the Inclusion Notice, and in
        addition, such notice shall state the name of the Escrow Agent and the
        account number of the Escrow Account. The Company shall promptly, and in
        any event within 10 days, mail or cause to be mailed the Escrow Notice
        to each Investor. A holder may exercise his, her or its tag-along right
        with respect to an Escrow Notice by delivery to the Escrow Agent, within
        10 days of the date the Company mailed or caused to be mailed the Escrow
        Notice, of a written notice specifying the number of shares of Common
        Stock it, he or she proposes to sell (with a copy to the Selling Major
        Stockholder)(a "Participating Investor"). Promptly after the expiration
        of the 10th day after the Company has mailed or caused to be mailed the
        Escrow Notice, (A) the Selling Major Stockholder shall purchase that
        number of shares of Common Stock as the Selling Major Stockholder would
        have been required to include in the sale had the Selling Major
        Stockholder complied with the provisions of Section 2.5(b), (B) the
        certificates for such shares shall be delivered to the Selling Major
        Stockholder, free and clear of all claims, liens or other encumbrances,
        with appropriate instruments of transfer as may be reasonably requested
        by the Selling Major Stockholder, and (C) all remaining funds and other
        consideration held in the Escrow Account shall be released to the
        Selling Major Stockholder by the Escrow Agent. If the Selling Major
        Stockholder received consideration other than cash in its sale, the
        Selling Major Stockholder shall purchase the shares of Common Stock
        tendered by paying to the Investors non-cash consideration and cash in
        the same proportion as received by the Selling Major Stockholder in the
        sale. Notwithstanding anything to the contrary in this Section 2.5(e),
        it shall be the obligation of the Selling Major Stockholder to ensure
        that in connection with a sale effected pursuant to this Section 2.5(e)
        each Participating Investor receives, whether from the Escrow Amount or
        otherwise, the amount of consideration that such Participating Investor
        would have been entitled to receive if such Participating Investor had
        the opportunity to participate in the Transfer on a pro rata basis in
        accordance with Section 2.5(a), (b) and (c).
     f. Notwithstanding anything in this Agreement to the contrary, a Selling
        Major Stockholder may make any of the following Transfers without
        complying with the provisions of this Section 2.5: (i) sales in
        connection with a Public Offering and (ii) sales pursuant to an Approved
        Sale or a Requested Sale.
     g. Each Investor who exercises its rights pursuant to this Section 2.5
        shall, at the request of the Selling Major Stockholder and without
        further cost and expense to the Selling Major Stockholder, execute and
        deliver such other instruments of conveyance and transfer, and take such
        other actions as may reasonably be requested to consummate the proposed
        sale of Common Stock by the Selling Major Stockholder and the Investors
        who have exercised their tag-along rights pursuant to this Section 2.5.
        In connection with the consummation of a Transfer pursuant to this
        Section 2.5, each Tag Offeree exercising the Tag-Along Right shall
        execute all documents containing such terms and conditions, including
        representations and warranties solely with respect to (x) matters of
        title to such Tag Offeree's Common Stock and (y) the due authorization
        (or capacity) and due and valid execution and delivery by such Tag
        Offeree of documentation in respect of such transfer, as those executed
        by the Selling Major Stockholder.

 5. Preemptive Rights

    .

     a. If the Company proposes to issue and sell to any Investor or any other
        party (the "Proposed Purchasers") (i) any Securities or (ii) any
        securities containing options or rights to acquire any shares of Common
        Stock, or (iii) any securities convertible into shares of Common Stock
        (such shares and other securities are hereinafter collectively referred
        to as "Newly Issued Securities"), the Company will first offer to each
        of the Major Stockholders other than the Proposed Purchasers (each a
        "Preemptive Investor") a portion of the number or amount of such
        securities proposed to be sold in any such transaction or series of
        related transactions equal to such Preemptive Investor's Ownership
        Percentage of the number of shares proposed to be issued and sold by the
        Company in any such transaction or series of related transactions, all
        for the same price and upon the same terms and conditions (including any
        requirement to purchase other securities) as the securities that are
        being offered in such transaction or series of transactions (such
        portion, the "Pro Rata Share"). The Major Stockholders shall have the
        same rights set forth in this Section 2.6 in regards to issuances of
        equity securities of any subsidiary of the Company other than to the
        Company.
     b. Notwithstanding the foregoing, the provisions of this Section 2.6 shall
        not be applicable to the issuance of securities (i) upon the conversion
        of shares of one class of Company capital stock into shares of another
        class; (ii) as a dividend or distribution on (or payment of accrued
        yield in respect of) the outstanding Securities or in connection with
        any ratable stock splits, reclassifications, recapitalizations,
        consolidations or similar events affecting the Securities, (iii) in any
        transaction in respect of a Security that offered by the Company to all
        holders of such Security on a pro rata basis, (iv) to financing sources
        of the Company in connection with the issuance of debt or restructuring
        or recapitalization of existing debt, on terms approved by the Board of
        Directors, after consultation with Centerbridge, and in accordance with
        this Agreement; provided, however, in no event may more than an
        aggregate of one percent (1%) of the outstanding shares of Common Stock
        be issued pursuant to this clause (iv), (v) to officers, directors or
        employees of the Company or any Subsidiary pursuant to stock option
        plans or other equity incentive compensation plans or arrangements, on
        terms approved by the Board of Directors, (vi) in a Public Offering, or
        (vii) as consideration in connection with a business acquisition by the
        Company pursuant to a bona fide sale, whether by merger, consolidation,
        sale of assets or sale or exchange of capital stock or otherwise, to the
        extent approved by the Board of Directors and otherwise in accordance
        with this Agreement, including Section 3.6. The Company shall not be
        under any obligation to consummate any proposed issuance of Newly Issued
        Securities, nor shall there be any liability on the part of the Company
        to any Investor if the Company has not consummated any proposed issuance
        of Newly Issued Securities pursuant to this Section 2.6 for whatever
        reason, regardless of whether it shall have delivered a Preemptive
        Notice (as defined below) in respect of such proposed issuance.
     c. The Company will give to the Preemptive Investors a written notice
        setting forth the price, terms and conditions (including the proposed
        closing date on which the Newly Issued Securities will be purchased and
        sold) (the "New Issuance Closing Date") upon which the Preemptive
        Investors may purchase such shares or other securities in accordance
        with Section 2.6(a) (the "Preemptive Notice"). After receiving a
        Preemptive Notice, the Preemptive Investors must reply, in writing,
        within ten (10) days of the date of delivery of such Preemptive Notice
        that such Persons (or its designated Affiliate(s), who shall execute a
        Joinder) agree to purchase the shares or other securities offered
        pursuant to this Section 2.6 on the date of proposed sale (the
        "Preemptive Reply"). Each Preemptive Investor shall provide a copy of
        its Preemptive Reply to the other Preemptive Investor concurrently with
        its delivery of its Preemptive Reply to the Company. If any Preemptive
        Investor fails to exercise its rights under this Section 2.6 or elects
        to exercise such rights with respect to less than such Preemptive
        Investor's Pro Rata Share (the "Non-Electing Preemptive Investor"), the
        other Preemptive Investor that has exercised or elected to exercise its
        rights to purchase its entire Pro Rata Share (the "Electing Preemptive
        Investor") shall be entitled to purchase from the Company the number of
        Newly Issued Securities that the Non-Electing Preemptive Investor would
        have been entitled to purchase had it elected to purchase its entire Pro
        Rata Share or such number of Newly Issued Securities equal to the
        difference between the Non-Electing Preemptive Investor's Pro Rata Share
        and the number of Newly Issued Securities elected to be purchased by the
        Non-Electing Preemptive Investor (all such unpurchased securities, the
        "Excess Shares"), as the case may be. An Electing Preemptive Investor
        shall deliver written notice to the Company and the Non-Electing
        Preemptive Investor of the Electing Preemptive Investor's decision to
        purchase the Excess Shares within 5 days after the earlier of (i) the
        Non-Electing Preemptive Investor's delivery of its Preemptive Reply to
        the Company and (ii) the end of the ten (10) day period referred to
        above. If the Preemptive Investors fail to deliver a Preemptive Reply or
        if all Newly Issued Securities are not purchased by the Preemptive
        Investors in accordance with this Section 2.6, shares or other
        securities offered to the Preemptive Investors may thereafter, for a
        period not exceeding six (6) months following the date of the Preemptive
        Notice, be issued, sold or subjected to rights or options to the
        proposed original investors at a price and on terms no less than that at
        which they were offered to the Preemptive Investors. The purchase and
        sale shall take place on the New Issuance Closing Date or such other
        date as the parties may agree.
     d. Notwithstanding the requirements of this Section 2.6, the Company may
        make an issuance of Newly Issued Securities at any time without
        complying with the requirements of Section 2.6(a) and (c) (a "Delayed
        Issuance")so long as within three (3) business days after the date of
        the issuance of the Newly Issued Securities, the Company delivers a
        "Preemptive Escrow Notice" to the Preemptive Investors and otherwise
        complies with this Section 2.6(d). Such Preemptive Escrow Notice shall
        set forth the price, terms and conditions upon which the Preemptive
        Investors may purchase shares of Newly Issued Securities (which shall be
        the same price, terms and conditions with respect to which the Newly
        Issued Securities were issued), the amount of Newly Issued Securities
        that such Preemptive Investor is entitled to receive (such amount to
        equal the amount of Newly Issued Securities that such Preemptive
        Investor would have been entitled to receive if such Preemptive Investor
        had the opportunity to participate in the issuance of the Newly Issued
        Securities on a pro rata basis in accordance with Section 2.6(a)).

A Preemptive Investor may exercise the preemptive right by delivery to the
Company and the other Preemptive Investor, within twenty (20) days of the date
the Company mailed or caused to be mailed the Preemptive Escrow Notice, of a
written notice specifying the number of shares of Newly Issued Securities such
Preemptive Investor proposes to purchase of the number of shares of Newly Issued
Securities such Preemptive Investor is entitled to purchase (the "Preemptive
Election"). If there is a Non-Electing Preemptive Investor, the other Electing
Preemptive Investor shall be entitled to purchase the Excess Shares and shall
deliver written notice thereof to the Company within five (5) days after the
earlier of (i) the delivery of the Non-Electing Preemptive Investor's Preemptive
Election and (ii) the end of such twenty (20) day period referred to above.

Promptly after the expiration of the twentieth (20th) day after the Company has
given the Preemptive Escrow Notice, (A) the Company shall sell to each
Preemptive Investor that number of shares of Newly Issued Securities that each
such Preemptive Investor proposed to purchase pursuant to its Preemptive
Election and (B) when such shares have been issued to such Preemptive Investors,
all remaining Newly Issued Securities which Preemptive Investors were entitled
to purchase but for which they did not deliver a Preemptive Election may be sold
to the original proposed investors upon the terms and conditions set forth in
the Preemptive Escrow Notice for a period not exceeding six (6) months after the
original issuance of Newly Issued Securities to such investors.

In the event of a Delayed Issuance, the Company shall not make any dividend or
distribution on the Newly Issued Securities or otherwise effect any transaction
involving the Newly Issued Securities until after the Company has complied in
full with this Section 2.6(d).



Corporate Actions

 1. Directors and Voting Agreements

    .

     a. Each Investor agrees that it shall take, at any time and from time to
        time, all action necessary (including voting the Common Stock entitled
        to vote owned by it, calling special meetings of stockholders and
        executing and delivering written consents) to ensure that the Board of
        Directors of the Company (the "Board of Directors") is composed of
        eleven (11) directors from the date hereof until December 31, 2011 (the
        "Reduction Date)." From and after the Reduction Date, each Investor
        agrees that it shall take, at any time and from time to time, all action
        necessary (including voting the Common Stock entitled to vote owned by
        it, calling special meetings of stockholders and executing and
        delivering written consents) to ensure that the Board of Directors of
        the Company is composed of ten (10) directors.
     b. The members of the Board of Directors shall be designated as follows:
        (i) so long as ValueAct Capital's Ownership Percentage is greater than
        or equal to (A) 50%, it shall be entitled to designate six directors
        (which number shall be reduced to five from and after the Reduction
        Date), one of whom shall be the chairman of the Board of Directors (the
        "Chairman"), and two of whom shall be individuals not employed by or
        affiliated with ValueAct Capital or any ValueAct Capital Affiliates or
        the Company; (B) 40% but less than 50%, it shall be entitled to
        designate four directors, two of whom shall be individuals not employed
        by or affiliated with ValueAct Capital or any ValueAct Capital
        Affiliates or the Company; (C) 25 % but less than 40%, it shall be
        entitled to designate three directors, one of whom shall be an
        individual not employed by or affiliated with ValueAct Capital or any
        ValueAct Capital Affiliates or the Company; (D) 10% but less than 25%,
        it shall be entitled to designate two directors; and (E) 5% but less
        than 10%, it shall be entitled to designate one director; (ii) so long
        as Centerbridge's Ownership Percentage is greater than or equal to (A)
        25%, the Centerbridge Fund shall be entitled to designate three
        directors, one of whom shall be an individual not employed by or
        affiliated with Centerbridge or any of its Affiliates or the Company;
        provided that for so long as Centerbridge has not Transferred any shares
        of Common Stock (other than Transfers to Affiliates), the Centerbridge
        Fund shall continue to be entitled to designate three directors in
        accordance with this clause (A), and clauses (B) - (C) of this Section
        3.1(b)(ii) shall not apply; (B) 10% but less than 25%, the Centerbridge
        Fund shall be entitled to designate two directors and (C) 5%, but less
        than 10%, the Centerbridge Fund shall be entitled to designate one
        director; and (iii) the Management Investors as a group shall be
        entitled to designate two directors, one of whom shall be the Chief
        Executive Officer of the Company. If at any time an Investor is no
        longer entitled to designate directors pursuant to this Section 3.1,
        such Investor agrees to take all action necessary to remove from the
        Board of Directors such Investor's designees and such vacancy shall be
        filled by the holders of 50% of the outstanding Common Stock. If any
        Major Stockholder's Ownership Percentage is greater than 0% but less
        than 5%, then such Major Stockholder (or the Centerbridge Fund if such
        Major Stockholder is Centerbridge) shall have the right to have a
        representative present at all meetings of the Board of Directors who
        shall have all rights as a member of the Board of Directors other than
        the right to vote at meetings (including all rights to receive
        information provided to the Board of Directors). As of the date hereof,
        the Board of Directors shall be composed of: Robert D. Monson, Kevin P.
        Callaghan, Ryan M. Birtwell, Peter H. Kamin, Gregory P. Spivy, Allison
        A. Bennington, John E. Jackson, Jay H. Golding, Kyle Cruz and Dan
        Osnoss.
     c. Subject to the terms and provisions of Section 3.1(e) hereof, each
        Investor agrees to take all necessary action to cause the composition of
        the Board of Directors to remain in accordance with Section 3.1(a)
        hereof (including, without limitation, voting or causing to vote or
        acting by written consent with respect to, all shares of Common Stock
        entitled to vote thereon or any other voting capital stock of the
        Company now or hereafter owned or held by such Investor in favor of the
        nomination and election of such Persons) to the Board of Directors and
        to act itself (if a member of the Board of Directors) or cause its
        designee (if any) on the Board of Directors to vote or act by written
        consent to cause the composition of the Board of Directors to remain in
        accordance with Section 3.1(a) hereof.
     d. Concurrently with, or immediately prior to, the execution and delivery
        of this Agreement by the parties hereto, the certificate of
        incorporation of the Company shall be amended and restated in its
        entirety as set forth on Exhibit A to provide, among other things, that:
        (A) so long as ValueAct Capital's Ownership Percentage is greater than
        or equal to 50%, (i) the Chairman shall be entitled to three (3) votes
        on all matters brought before the Board of Directors and (ii) the
        directors designated to the Board of Directors by ValueAct Capital
        (other than those designees not employed by or affiliated with ValueAct
        Capital or any ValueAct Capital Affiliates or the Company) shall be
        entitled to two (2) votes on all matters brought before the Board of
        Directors; and (B) all other directors shall be entitled to one (1) vote
        on all matters brought before the Board of Directors.
     e. The Board of Directors and the Investors shall take all actions
        necessary and appropriate to elect Robert D. Monson, Kevin P. Callaghan,
        Ryan M. Birtwell, Allison A. Bennington, John E. Jackson, Jay H.
        Golding, Kyle Cruz and Dan Osnoss (collectively, the "New Directors") to
        the Board of Directors effective promptly following the Closing. The
        Board of Directors shall take all actions necessary and appropriate to
        cause at least one of the New Directors to be appointed to each
        committee of the Board of Directors promptly following the Closing.
        Centerbridge shall receive evidence satisfactory to it of the taking of
        such actions immediately following the Closing. Any director that is not
        affiliated with or employed by Centerbridge or the Company shall be
        entitled to compensation (including option grants) that is customary for
        "independent" directors of similar companies and in any event that is no
        less favorable than the compensation provided to directors not
        affiliated with or employed by ValueAct Capital or any ValueAct Capital
        Affiliates or the Company.
     f. Subject to Section 3.6, all actions of the Board of Directors shall
        require (i) the affirmative vote of at least a majority of the votes of
        directors present at a duly convened meeting of the Board of Directors
        at which a majority of the votes of the Board of Directors is present
        (in person or telephonically) or (ii) the unanimous written consent of
        all Directors.

 2. Right to Remove Certain of the Company's Directors

    . Each Investor agrees that it will not vote any of its Common Stock or any
    other voting capital stock of the Company now or hereafter owned or
    controlled by it in favor of the removal of any Director who shall have been
    designated or nominated in accordance with Section 3.1, unless the Investor
    or Investors entitled to designate or nominate such director shall have
    consented to such removal in writing; provided that if the Investor or
    Investors entitled to designate or nominate any director pursuant to Section
    3.1 shall request in writing the removal, with or without cause, of such
    director, each Investor shall vote its Common Stock in favor of such
    removal.

 3. Right to Fill Certain Vacancies on the Board of Directors

    . In the event that a vacancy is created on the Board of Directors at any
    time by the death, disability, retirement, resignation or removal (with or
    without cause) or if otherwise there shall exist or occur any vacancy on the
    Board of Directors (including without limitation immediately after the
    Closing as a result of Centerbridge having only designated two directors),
    such vacancy shall not be filled by the remaining members of the Board of
    Directors, but each Investor hereby agrees promptly to consent in writing or
    vote or cause to be voted all shares of Common Stock entitled to vote
    thereon or any other voting capital stock of the Company now or hereafter
    owned or controlled by it to elect that individual designated to fill such
    vacancy and serve as a director, as shall be designated by the Investor or
    Investors (or, if applicable, holders of Common Stock) then entitled to
    designate such director pursuant to Section 3.1.

 4. Committees; Directors of Subsidiaries

    . The composition of any committee of the Board of Directors, and any
    committee of the board of directors (or equivalent governing body) of
    Seitel, shall consist of directors designated by the Investors in proportion
    to the Investors' right to designate board members pursuant to Section 3.1.
    Each of the Investors or group of Investors with the right to designate a
    director pursuant to Section 3.1 (other than the Management Investors) shall
    have the option of appointing its designated director(s) to any committee of
    the board of directors (or equivalent governing body) of any of the
    Company's Subsidiaries (other than Seitel) in proportion to such
    Investor(s)' right to designate board members pursuant to Section 3.1.
    "Subsidiary" as used herein shall mean "a corporation, partnership, limited
    liability company or other business entity with respect to which the Company
    and/or any direct or indirect subsidiary of the Company individually or
    collectively own 50% or more of the total combined voting power of all
    classes of stock (or other voting interests)"). At any time that
    Centerbridge is entitled to designate for nomination directors in accordance
    with Section 3.1 hereof, one director nominated by Centerbridge will be
    entitled to serve as a member of each committee of the Board of Directors.
    Centerbridge will have the right to designate which director serves on which
    committee or committees of the Board of Directors.

 5. Amendment of Certificate and Bylaws

    . Each Investor agrees that it shall not consent in writing or vote or cause
    to be voted any shares of Common Stock now or hereafter owned or controlled
    by it in favor of any amendment, repeal, modification, alteration or
    rescission of, or the adoption of any provision in the Company's certificate
    of incorporation or bylaws inconsistent with Article III of this Agreement
    unless the Board of Directors (including at least one director designated by
    Centerbridge) consent in writing thereto.

 6. Centerbridge Approval

    . Notwithstanding anything to the contrary contained herein, so long as
    Centerbridge has an Ownership Percentage equal to at least 15%, the Company
    shall not and, if applicable, shall not permit any of its Subsidiaries to,
    without the prior written consent of Centerbridge, such consent not to be
    unreasonably withheld, conditioned or delayed:

     a. enter into any equity financing transaction or series of transactions
        (including any issuance or sale of equity securities) that would, after
        giving pro forma effect thereto, increase the amount of outstanding
        equity by 25% or more as of the relevant date of determination;
        provided, however, that in no event shall any such equity financing
        transaction, after giving pro forma effect thereto, increase the amount
        of outstanding equity by 25% or more as of the date hereof;
     b. enter into any debt financing transaction or series of transactions
        (including any incurrence, creation, assumption, guarantee or otherwise
        becoming liable in respect of any indebtedness) that would, after giving
        pro forma effect thereto, increase the amount of outstanding
        indebtedness of the Company and its Subsidiaries for borrowed money, net
        of cash, by 25% or more as of the relevant date of determination;
        provided, however, that in no event shall any such debt financing
        transaction, after giving pro forma effect thereto, result in the
        Company or any of its Subsidiaries having indebtedness for borrowed
        money, net of cash, in excess of $280,000,000;
     c. declare, pay, or set aside any dividend or distribution, effect any
        dividend recapitalization or repurchase (except as permitted by this
        Section 3.6 and Article IV of this Agreement), redeem or reacquire any
        Securities;
     d. hire, or terminate the employment of, the Company's or Seitel's Chief
        Executive Officer or Chief Operating Officer;
     e. enter into or materially modify any related party transaction involving
        payments by or to the Company or its Subsidiaries in excess of $200,000
        annually;
     f. increase the annual compensation of any senior executive officer of the
        Company or Seitel by more than 10% from such executive officer's prior
        level of annual compensation;
     g. (i) acquire in any one transaction or series of related transactions, by
        purchase of securities or assets or otherwise, any Person, business or
        other enterprise, or any assets, for an amount in excess of $20,000,000,
        (ii) make any investment in any Person (or group of related Persons) in
        excess of $20,000,000 in any one transaction or series of related
        transactions (whether by way of exchange, purchase, capital contribution
        or otherwise), (iii) authorize, or make, any loans, advances or
        guarantees to or for the benefit of any Persons in excess of
        $10,000,000, in the aggregate, or (iv) acquire an option to make any
        such acquisition or investment.
     h. modify in any material respect the Company's annual capital budget as
        delivered to Centerbridge by the Company on the date hereof (such annual
        capital budget set forth in that certain Supplement and Disclosure
        Letter, dated the date hereof, delivered by the Company to Centerbridge
        (the "Supplement and Disclosure Letter"), or any other annual capital
        budget otherwise agreed to by Centerbridge and ValueAct Capital pursuant
        to this paragraph (h), a "Capital Budget"), but only if such
        modification involves expenditures in excess of 10% of such Capital
        Budget; provided that if the Company does not realize at least ninety
        percent (90%) of the Cash EBITDA (as such term has historically been
        used in Seitel's public reporting) forecasted for any annual period as
        set forth in the Capital Budget (the "Cash EBITDA Forecast"),
        Centerbridge shall have the right to approve the Company's capital
        budget for the following annual period (it being understood that
        appropriate and proportionate modifications to the level of forecasted
        Cash EBITDA shall be reasonably agreed by Centerbridge and ValueAct
        Capital to the extent the amount of capital expenditures actually made
        during such annual period is more or less than the level of capital
        expenditures set forth in the Capital Budget for such annual period).
     i. sell or divest in any one transaction or series of related transactions
        any division or other business enterprise, or any assets, of the Company
        or any Subsidiary for an amount in excess of $20,000,000 (other than the
        sale of inventory in the ordinary course of business).
     j. make, alter, amend or repeal the certificate of incorporation, articles
        of incorporation, bylaws, partnership agreement, limited liability
        company agreement, operating agreement, membership agreement or other
        constituent documents of the Company, including the designations of any
        preferred stock or resolutions establishing any preferred stock.
     k. grant, enact, implement or authorize any equity based compensation plan
        or arrangement, including any incentive or deferred compensation plan,
        other than those in effect as of the date hereof, or grant or authorize
        grants under any such existing equity based compensation plan or
        arrangement.
     l. engage in any business which was not being conducted by the Company or
        any Subsidiary as of the Closing, other than reasonably related
        extensions of the businesses conducted by the Company and the
        Subsidiaries on the date of the Closing, or cease to be engaged in any
        material line of business engaged in by the Company or any Subsidiary on
        the date of the Closing.
     m. settle any outstanding claim, litigation, audit or other dispute for an
        amount in excess of $4,000,000 (net of insurance coverage), individually
        or in the aggregate, on an annual basis.
     n. enter into any transaction set forth in Schedule 3.6(n) of the
        Supplement and Disclosure Letter.

 7. Management and Information Rights

. As of the date hereof, the Company shall cause Seitel to enter into a letter
agreement with the Centerbridge Fund and ValueAct Capital in substantially the
form attached hereto as Exhibit B, which shall provide the Centerbridge Fund and
ValueAct Capital with substantially identical rights with respect to Seitel,
Inc. as the Centerbridge Fund and ValueAct Capital have with respect to the
Company pursuant to Sections 2.1 and 3.1 hereof. The parties acknowledge and
agree that the rights provided to the Centerbridge Fund pursuant to Sections
2.1, 3.1 and this Section 3.7 are intended to satisfy the requirement of
management rights for purposes of qualifying the Investment by the Centerbridge
Fund as a "venture capital investment" for purposes of the Department of Labor
"plan assets" regulation, 29 C.F.R. Section 2510.3-101. In the event
modifications are made to such regulations or interpretations thereof subsequent
to the date hereof that would result in the aforementioned rights not being
satisfactory for such purposes, the parties shall evaluate in good faith whether
modification of the rights provided to the Centerbridge Fund can be made that
would satisfy such regulations as modified and that would not adversely affect
the terms, conditions or purposes of this Agreement.



Additional Restrictions On Securities Held By Management Investors

Notwithstanding anything to contrary contained herein, the rights, privileges
and obligations set forth below in this Article IV shall cease to be applicable
(i) to ValueAct Capital on the date on which its Ownership Percentage is less
than 15% and (ii) to Centerbridge on the date on which its Ownership Percentage
is less than 15%.

 1. Repurchase and Put Options

    . If a Management Investor is no longer an employee or director, as
    applicable, of the Company or any of its Subsidiaries for any reason (the
    "Termination"), all of the Securities (including but not limited to
    Incentive Securities) held by that Management Investor (whether held
    directly by the Management Investor or by one or more of his or her
    Affiliates or Permitted Transferees, other than the Company, ValueAct
    Capital, Centerbridge, a ValueAct Capital Affiliate or a Centerbridge
    Affiliate) will be subject to repurchase by ValueAct Capital and
    Centerbridge , in the first instance, and the Company, in the second
    instance, at their option, pursuant to the terms and conditions set forth in
    this Article IV (the "Repurchase Option"). If the Repurchase Option is not
    exercised with regard to all applicable Securities consisting of Common
    Stock or other shares of capital stock of the Company following a
    Termination, then all, but not less than all, of such remaining Securities
    consisting of Common Stock or other shares of capital stock of the Company
    held by such holder will be subject to repurchase by ValueAct Capital and
    Centerbridge, on a pro rata basis (based upon their respective Ownership
    Percentages at the time of repurchase), at the option of such holder (which
    option may only be exercised with respect to all such Securities held by the
    holder), pursuant to the terms and conditions set forth in this Article IV
    (the "Put Option").

 2. Repurchase Price

    . At any time on or after the date of Termination ("Termination Date"),
    ValueAct Capital and Centerbridge, in the first instance, and the Company,
    in the second instance, may elect to repurchase all or a portion of the
    Securities held by the Management Investor, and the Management Investor and
    his or her Affiliates or Permitted Transferees may elect to require ValueAct
    Capital or Centerbridge to repurchase any Common Stock or other shares of
    capital stock of the Company, in each case at the Fair Market Value (as
    defined below) in accordance with Sections 4.4, 4.5, 4.6 or 4.7 of this
    Agreement, as applicable.

 3. Certain Obligations of the Company

    . In addition to any other obligation of the Company set forth herein, in
    the event of any Termination, the Company shall give ValueAct Capital and
    Centerbridge prompt written notice of any Termination, which notice of
    Termination shall in any event be given to ValueAct Capital and Centerbridge
    by the Company within two (2) business days of the Termination Date (as
    defined below). The Company also shall be required to inform ValueAct
    Capital and Centerbridge, as applicable, in writing promptly following the
    request of ValueAct Capital or Centerbridge at any time and from time to
    time of (i) the total number of Securities held by any Management Investor,
    such Management Investor's Affiliates and such Management Investor's
    Permitted Transferees (collectively, the "Available Shares") and (ii) the
    price for each Available Share.

 4. Repurchase by ValueAct Capital and Centerbridge

    . ValueAct Capital, Centerbridge or their designated Affiliate(s) may elect
    to purchase their pro rata share of the Available Shares held by any
    Management Investor by delivery of written notice (the "Repurchase Notice")
    to the Management Investor and to the Company (and/or his or her Affiliates
    and transferees, as appropriate) within 60 days after the Termination Date.
    The Repurchase Notice shall set forth the number and type of Securities to
    be acquired from the Management Investor and his or her Affiliates and
    Permitted Transferees, the aggregate consideration to be paid for such
    Securities and the time and place for the closing of the transaction. The
    number of Securities to be repurchased by ValueAct Capital, Centerbridge or
    their designated Affiliate(s) (who shall sign a Joinder) shall first be
    satisfied to the extent possible from the Common Stock held by the
    Management Investor at the time of delivery of the Repurchase Notice. If the
    number of Securities then held by the Management Investor is less than the
    total number of Securities ValueAct Capital, Centerbridge or their
    designated Affiliate(s) has elected to repurchase, then ValueAct Capital,
    Centerbridge or their designated Affiliate(s) shall repurchase the remaining
    shares elected to be repurchased first from the Management Investor's
    Affiliates, and then from the Management Investor's Permitted Transferees.

 5. Repurchase by the Company

    . If for any reason ValueAct Capital or its designated Affiliates or
    Centerbridge or its designated Affiliates does not elect to purchase its pro
    rata share of all Available Shares, the Company shall promptly deliver
    written notice thereof to ValueAct Capital or Centerbridge, as the case may
    be, and ValueAct Capital or Centerbridge, as the case may be, shall be
    entitled to purchase the other party's pro rata portion of Available Shares
    in accordance with the terms hereof within 60 days after the Termination
    Date. If for any reason ValueAct Capital, Centerbridge or their designated
    Affiliate(s) do not elect to repurchase all of the Securities pursuant to
    the Repurchase Option, then the Company shall be entitled to exercise the
    Repurchase Option in the manner set forth in Section 4.4 to purchase all of
    the Securities not purchased by ValueAct Capital, Centerbridge or their
    designated Affiliate(s) (the "Remaining Available Shares"). As soon as
    practicable after the Company has determined that there shall be Remaining
    Available Shares, but in any event within 10 days after the delivery of a
    Repurchase Notice or 10 days after the date which is 90 days after the
    Termination Date, whichever is earlier, the Company shall notify the
    Management Investor and his or her Affiliates and Permitted Transferees as
    to whether the Company will be purchasing the Securities from the Management
    Investor or his or her Affiliates and Permitted Transferees (the "Company
    Repurchase Notice"), which Company Repurchase Notice shall set forth the
    number and type of Securities to be acquired from the Management Investor or
    his or her Affiliates and Permitted Transferees, the aggregate consideration
    to be paid for such Securities and the time and place for the closing of the
    transaction.

 6. Repurchase by ValueAct Capital and Centerbridge at the Option of the Holder

    .

     a. If for any reason ValueAct Capital, Centerbridge or their designated
        Affiliate(s) or the Company does not elect to repurchase all of the
        Securities consisting of Common Stock or other shares of capital stock
        of the Company pursuant to the Repurchase Option, then the Management
        Investor and his or her Affiliates and Permitted Transferees shall be
        entitled to require ValueAct Capital and Centerbridge to repurchase, on
        a pro rata basis, such Securities (provided that ValueAct Capital or
        Centerbridge may designate an Affiliate to repurchase such Securities).
        Within 30 days after the date on which the Company Repurchase Option
        expires or 30 days after the date that the Company exercised the Company
        Repurchase Option (in the event that it elected to repurchase less than
        all of such Management Investor's (or his or her Affiliates' and
        Permitted Transferees') Securities consisting of Common Stock or other
        capital stock of the Company), the Management Investor or his or her
        Affiliates and Permitted Transferees may notify the Company, ValueAct
        Capital and Centerbridge of its intent to exercise its Put Option with
        respect to all Securities that such holder owns which consist of Common
        Stock or other capital stock of the Company (the "Holder Notice").
        Within 30 days after receipt of a proper Holder Notice, the Company
        shall notify the relevant holder(s), ValueAct Capital and Centerbridge
        of the relevant Fair Market Value (the "Value Notice"), and of the time
        and place for the closing of the transaction.
     b. Each Management Investor and/or his or her Affiliates and Permitted
        Transferees who delivers a Holder Notice shall, at the request of the
        Company, ValueAct Capital or Centerbridge and without further cost and
        expense to the Company, ValueAct Capital or Centerbridge, execute and
        deliver such other instruments of conveyance and transfer, including any
        sales or indemnification agreements, and take such other actions as may
        reasonably be requested to consummate the Transfer. At the closing, the
        Management Investor and/or his or her Affiliates and Permitted
        Transferees will deliver certificates representing all the Securities
        subject to the Put Option (accompanied by appropriate documentation of
        authority to transfer). The Management Investor and/or his or her
        Affiliates and Permitted Transferees will deliver such securities free
        and clear of all liens, claims or other encumbrances, other than
        pursuant to this Agreement. ValueAct Capital and Centerbridge will be
        entitled to receive customary representations and warranties as to
        ownership, title, authority to sell and the like from the sellers
        regarding such sale and to require that all sellers' signatures be
        guaranteed.

 7. Closing

    . The closing of the transactions contemplated by this Article IV will take
    place on the date designated in the applicable Repurchase Notice, Company
    Repurchase Notice or Holder Notice, which date, in the case of a repurchase
    pursuant to Section 4.4 or 4.5 above, will not be more than 10 days after
    the expiration of the 60 day period referred to in Section 4.4 above, and in
    the case of a repurchase pursuant to Section 4.6 above, will not be more
    than 10 days after the expiration of the 30 day period referred to in
    Section 4.6 above. ValueAct Capital, Centerbridge or their designated
    Affiliate(s), will pay for the Securities to be purchased by it by delivery
    of a check payable to the holder of such Securities. The Company will pay
    for the Securities to be purchased by it by first offsetting amounts
    outstanding under any bona fide debts owing by the Management Investor to
    the Company or any of its Subsidiaries, now existing or hereinafter arising
    (irrespective as to whether such amounts are owing by the holder of such
    Securities), and will pay the remainder of the purchase price by delivery of
    a bank check payable to the holder of such Securities. Notwithstanding
    anything to the contrary contained in this Agreement, all repurchases of
    Securities by the Company will be subject to applicable restrictions
    contained in the General Corporation Law of the State of Delaware and in the
    Company's and its Subsidiaries' debt and equity financing agreements. If any
    such restrictions prohibit the repurchase of Securities hereunder which the
    Company is otherwise entitled to make, the Company may make such repurchases
    as soon as it is permitted to do so under such restrictions (and, prior
    thereto, there shall be no breach of the terms hereof by the Company). The
    party or parties exercising the Repurchase Option, whether ValueAct Capital,
    Centerbridge or their designated Affiliate(s) or the Company, as the case
    may be, will receive customary representations and warranties from each
    seller regarding the sale of the Securities, including, but not limited to,
    representations that such seller has good and marketable title to the
    Securities to be transferred free and clear of all liens, claims or other
    encumbrances.

 8. Fair Market Value

. As used herein, "Fair Market Value" has the meaning indicated below:

"Fair Market Value" for each share of Securities means, as of the date the
Repurchase Notice or the Company Repurchase Notice is given, the relevant fair
market value price as determined in good faith by the Board of Directors. If the
Management Investor or current holder of the Management Investor's Securities
disagrees with such determination, the Board of Directors and the Management
Investor will negotiate in good faith to agree on such Fair Market Value. If
such agreement is not reached within 10 days after the delivery of notice to the
Board of Directors of such Management Investor's disagreement, the Fair Market
Value shall be determined by an independent and nationally recognized appraiser
selected by the Board of Directors (subject to the approval of the Management
Investor, not to be unreasonably withheld), which appraiser shall be instructed
to submit to the Board of Directors and the Management Investor a report within
30 days of its engagement setting forth such determination. The costs and
expenses of such appraiser shall be borne 50% by the Company and 50% by the
Management Investor, unless (i) the appraiser's valuation is not less than 25%
greater than the amount determined by the Board of Directors, in which case 100%
of the costs and expenses of the appraiser shall be borne by the Company or (ii)
the appraiser's valuation is not more than 10% greater than, or is less than or
equal to, the amount determined by the Board of Directors, in which case 100% of
the costs and expenses of the appraiser shall be borne by the Management
Investor. The determination of such appraiser shall be final and binding upon
all parties. Notwithstanding the foregoing, if any appraisal under this
subparagraph (b) has been completed within the six month period prior to the
determination of the Board of Directors, at the option of the Company, such
appraised value shall be the final and binding Fair Market Value for purposes
hereof. The termination of the exercise period of the Repurchase Option set
forth in Section 4.4 and of the Put Option set forth in Section 4.6, as
applicable, shall be tolled during the pendency of and until ten (10) days
following the conclusion of any negotiation or arbitration of the Fair Market
Value. Further, in the event of any such negotiation or arbitration, the Company
and/or ValueAct Capital or Centerbridge, as applicable, shall have the right to
revoke any notice of exercise of the Repurchase Option previously given by such
party and the applicable holder(s) shall have the right to revoke any notice of
exercise of the Put Option previously given by such party, as applicable
(provided that, in either case, no closing with respect thereto has occurred).



Miscellaneous

 1.  Effective Time

     . The provisions of this Agreement shall be effective from and after the
     date hereof.

 2.  Amendment and Modification

     . This Agreement may be amended or modified, or any provision hereof may be
     waived, provided that such amendment, modification or waiver is set forth
     in a writing executed by the Company and the Major Stockholders; provided,
     however, that any amendment of this Agreement which materially adversely
     affects any Investor in a manner materially different from other Investors
     (other than due to any difference in the number of shares or other
     Securities owned by any such Investor) shall require the prior written
     consent of such Investor. No course of dealing between or among any Persons
     having any interest in this Agreement will be deemed effective to modify,
     amend or discharge any part of this Agreement or any rights or obligations
     of any Person under or by reason of this Agreement.

 3.  Successors and Assigns

     . This Agreement shall be binding upon and inure to the benefit of and be
     enforceable by the successors and permitted assigns and executors,
     administrators and heirs of each party hereto. Except as contemplated
     hereby within this Section 5.3 or in connection with Transfers of
     Securities permitted by this Agreement and as permitted by Section 1.4 and
     Section 1.5 of this Agreement, this Agreement, and any rights or
     obligations existing hereunder, may not be assigned or otherwise
     transferred by any party without the prior written consent of the other
     parties hereto.

 4.  Separability

     . In the event that any provision of this Agreement or the application of
     any provision hereof is declared to be illegal, invalid or otherwise
     unenforceable by a court of competent jurisdiction, the remaining
     provisions shall remain in full force and effect unless deletion of such
     provision causes this Agreement to become materially adverse to any party,
     in which event the parties shall use reasonable efforts to arrive at an
     accommodation which best preserves for the parties the benefits and
     obligations of the offending provision.

 5.  Notices

     . All notices provided for or permitted hereunder shall be made in writing
     by hand-delivery, registered or certified first-class mail, fax or
     reputable courier guaranteeing overnight delivery to the other party at the
     following addresses (or at such other address as shall be given in writing
     by any party to the others):

     If to the Company:

     Seitel Holdings, Inc.

     c/o Seitel, Inc.

     10811 S. Westview Circle Drive

     Building C, Suite 100

     Houston, TX 77043

     Facsimile: (713) 881-8901

     Attention: Robert D. Monson

     

     with a required copy to:

     Dechert LLP

     Cira Centre

     2929 Arch Street

     Philadelphia, PA 19104

     Facsimile: (215) 994-2222

     Attention: Christopher G. Karras

     If to ValueAct Capital, to:

     ValueAct Capital Master Fund, L.P.

     435 Pacific Avenue, 4th Floor

     San Francisco, CA 94133

     Facsimile: (415) 362-5727

     Attention: Allison Bennington, General Counsel

     with a required copy to:

     Dechert LLP

     Cira Centre
     2929 Arch Street

     Philadelphia, PA 19104

     Facsimile: (215) 994-2222

     Attention: Christopher G. Karras

     If to Centerbridge or any of its Affiliates:

     Centerbridge Capital Partners, L.P.

     375 Park Avenue

     12th Floor

     New York, NY 10152

     Facsimile: (212) 672-5001

     Attention: Kyle Cruz

     with a required copy to:

     Latham & Watkins LLP
     885 Third Avenue
     New York, NY 10022

     Facsimile: (212) 751-4864

     Attention: Howard Sobel and Jennifer Perkins

     if to any of the Management Investors, to such Management Investor's
     address as set forth on the signature page hereto or such other address as
     may be specified from time to time in writing to the Company by such
     Management Investor.

     All such notices and other communications hereunder shall be in writing and
     shall be deemed to have been duly given or delivered if delivered
     personally, sent by telecopier (subject to electronic confirmation of such
     facsimile transmission and the sending (on the date of such facsimile
     transmission) of a confirmation copy of such facsimile by nationally
     recognized overnight courier service or by certified or registered mail,
     postage prepaid) or on the second business day after being sent by
     nationally recognized overnight courier service or on the fifth business
     day after being sent by registered or certified mail (postage prepaid,
     return receipt requested) to the respective party.

 6.  Governing Law

     . This Agreement shall be governed by and construed in accordance with the
     internal laws of the State of Delaware, without giving effect to principles
     of conflicts of law.

 7.  Headings; Definitions

     . The headings preceding the text of the sections and subsections of this
     Agreement are for convenience of reference only and shall not constitute a
     part of this Agreement, nor shall they affect its meaning, construction or
     effect. The definitions contained in this Agreement are applicable to the
     singular as well as the plural forms of such terms and to the masculine as
     well as to the feminine and neuter genders of such terms.

 8.  Counterparts

     . This Agreement may be executed in two or more counterparts and by the
     parties hereto in separate counterparts, each of which when so executed
     shall be deemed to be an original, and all of which taken together shall
     constitute one and the same instrument.

 9.  Further Assurances

     . Each party shall cooperate and take such action as may be reasonably
     requested by another party in order to carry out the provisions and
     purposes of this Agreement and the transactions contemplated hereby.

 10. Termination

     . This Agreement shall terminate (a) on the written agreement of the
     Investors who are parties hereto or when all the Investors except any one
     Investor no longer hold any Securities or (b) upon the date of the
     consummation of the Company's initial Public Offering; provided, however,
     that the provisions of Sections 3.1, 3.2, 3.3, 3.4 and 3.5 shall survive
     the Company's initial Public Offering, with appropriate modifications to be
     reasonably agreed by the Major Stockholders to reflect the size of the
     Company's Board of Directors following its initial Public Offering.

 11. Indemnification of Centerbridge and ValueAct Capital

     . Any director, officer, employee or agent of the Company entitled to
     indemnification, advancement of expenses and/or insurance, pursuant to this
     Agreement, the certificate of incorporation of the Company or the bylaws of
     the Company and that is an officer, employee, partner or advisor of
     Centerbridge, ValueAct Capital or their respective Affiliates (each such
     Person, an "Indemnitee"), may have certain rights to indemnification,
     advancement of expenses and/or insurance provided by or on behalf of
     Centerbridge, ValueAct and/or their respective Affiliates (collectively,
     the "Indemnitors").  Notwithstanding anything to the contrary in this
     Agreement, the certificate of incorporation of the Company or the bylaws of
     the Company or otherwise:  (i) the Company is the indemnitor of first
     resort (i.e., the Company's obligations to each Indemnitee are primary and
     any obligation of the Indemnitors to advance expenses or to provide
     indemnification for the same expenses or liabilities incurred by each
     Indemnitee are secondary), (ii) the Company will be required to advance the
     full amount of expenses incurred by each Indemnitee and will be liable for
     the full amount of all liabilities, expenses, judgments, penalties, fines
     and amounts paid in settlement to the extent legally permitted and as
     required by this Agreement, without regard to any rights each Indemnitee
     may have against the Indemnitors, and (iii) the Company irrevocably waives,
     relinquishes and releases the Indemnitors from any and all claims against
     the Indemnitors for contribution, subrogation or any other recovery of any
     kind in respect thereof.  Notwithstanding anything to the contrary in this
     Agreement, the certificate of incorporation of the Company or the bylaws of
     the Company or otherwise, no advancement or payment by the Indemnitors on
     behalf of an Indemnitee with respect to any claim for which such Indemnitee
     has sought indemnification or advancement of expenses from the Company will
     affect the foregoing and the Indemnitors will have a right of contribution
     and/or be subrogated to the extent of such advancement or payment to all of
     the rights of recovery of such Indemnitee against the Company.  The
     Indemnitors are express third party beneficiaries of the terms of this
     Section 5.11. The Company's certificate of incorporation shall at all times
     include language that reflects the substance of this Section 5.11.

 12. Exhibits and Supplement and Disclosure Letter

     . For so long as an Investor is party to this Agreement and such Investor
     has an Ownership Percentage greater than 15%, such Investor shall comply
     with the covenant set forth in Schedule 5.12 of the Disclosure Letter. All
     Exhibits attached hereto and the Supplement and Disclosure Letter are
     hereby incorporated herein by reference and made a part hereof.

 13. Confidentiality

     . All information disclosed by the Company to any Investor pursuant to this
     Agreement shall be confidential information of the Company (other than
     information which is publicly available) and, unless as otherwise provided
     in this Agreement or consented to by each Major Stockholder in writing in
     advance, shall not be used by the recipients thereof for any purpose other
     than to monitor and manage their investment in the Company, and shall not
     be disclosed to any third party other than (i) any Person who is an
     Affiliate, member, partner, officer, director, investor, potential
     investor, employee, accountant, attorney or advisor of such Investor who
     has a need to know such information, (ii) any proposed transferee of such
     Investor to the extent that such proposed transferee is bound by similarly
     restrictive confidentiality obligations with respect to such information or
     (iii) as otherwise permitted pursuant to any other written agreement by and
     between the Company and the recipient of such confidential information. The
     obligations of the parties hereunder shall not apply to the extent that the
     disclosure of information otherwise determined to be confidential is
     required by applicable law, regulations, subpoena, civil investigative
     demand or other process or compulsion, provided, that: (x) prior to
     disclosing such confidential information, a party shall notify the Company
     thereof, which notice shall include the basis upon which such party
     believes the information is required to be disclosed; and (y) such party
     shall, if requested by the Company and at the sole cost and expense of the
     Company, provide reasonable cooperation with the Company to protect the
     continued confidentiality thereof.

 14. Remedies

     . In the event of a breach or a threatened breach by any party to this
     Agreement of its obligations under this Agreement, any party injured or to
     be injured by such breach, in addition to being entitled to exercise all
     rights granted by law, including recovery of damages, will be entitled to
     specific performance of its rights under this Agreement. The parties agree
     that the provisions of this Agreement shall be specifically enforceable, it
     being agreed by the parties that the remedy at law, including monetary
     damages, for breach of such provision will be inadequate compensation for
     any loss and that any defense in any action for specific performance that a
     remedy at law would be adequate is waived.

 15. Party No Longer Owning Securities

     . If a party hereto ceases to own any Securities following the consummation
     of a transaction permitted under this Agreement, such party will no longer
     be deemed to be a Major Stockholder, Investor or Management Investor for
     purposes of this Agreement and shall no longer be a party to this
     Agreement.

 16. No Effect on Employment

     . Nothing herein contained shall confer on any Management Investor the
     right to be employed by or remain in the employ or service of the Company
     or any of its Subsidiaries or Affiliates.

 17. Pronouns

     . Whenever the context may require, any pronouns used herein shall be
     deemed also to include the corresponding neuter, masculine or feminine
     forms.

 18. Future Individual Investors

     . The parties hereto agree that any current or future employee of the
     Company or any of its Subsidiaries or other Person who agrees to purchase
     Securities from the Company subsequent to the date hereof may become a
     signatory to this Agreement by executing a written instrument setting forth
     that such Person agrees to be bound by the terms and conditions of this
     Agreement and this Agreement will be deemed to be amended to include such
     Person as a Management Investor (or Investor, as determined by the Company)
     and the number of Securities purchased by him or her. Without limiting the
     generality of the foregoing, any Person who has received an award of
     options to purchase Common Stock under the Seitel Holdings, Inc. 2007
     Non-Qualified Stock Option Plan and the Seitel Holdings, Inc. 2008
     Restricted Stock and Restricted Stock Unit Plan shall be bound by the terms
     and conditions of the Agreement as a Management Investor.

 19. Entire Agreement

. This Agreement, together with the Stock Purchase Agreement and the
Registration Rights Agreement, sets forth the entire agreement and understanding
among the parties and supersedes all prior agreements and understandings,
written or oral, relating to the subject matter of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Securities Holders Agreement the day and year first above written.

COMPANY

SEITEL HOLDINGS, INC.

By: /s/ Gregory P. Spivy

Name: Gregory P. Spivy

Title:

VALUEACT CAPITAL

VALUEACT CAPITAL MASTER FUND, L.P.

By: VA Partners I, LLC,

its General Partner

By: /s/ George F. Hamel, Jr.

Name: George J. Hamel, Jr.

Title: Managing Member

CENTERBRIDGE

CENTERBRIDGE CAPITAL PARTNERS II, L.P.

By: Centerbridge Associates II, L.P., its general partner

By: /s/ Vivek Melwani

Name: Vivek Melwani Title: Authorized Person

CENTERBRIDGE CAPITAL PARTNERS SBS II, L.P.

By: Centerbridge Associates II, L.P., its general partner

By: /s/ Vivek Melwani

Name: Vivek Melwani

Title: Authorized Person

 

   

MANAGEMENT INVESTORS

/s/ Robert D. Monson

Robert D. Monson

 

MANAGEMENT INVESTORS (continued)

/s/ William J. Restrepo

William J. Restrepo

 

MANAGEMENT INVESTORS (continued)

/s/ Kevin P. Callaghan

Kevin P. Callaghan

 

MANAGEMENT INVESTORS (continued)

/s/ Marcia H. Kendrick

Marcia H. Kendrick

 

MANAGEMENT INVESTORS (continued)

/s/ Robert J. Simon

Robert J. Simon

 

MANAGEMENT INVESTORS (continued)

/s/ Randall Sides

Randall Sides

 

 

MANAGEMENT INVESTORS (continued)

/s/ Richard Kelvin

Richard Kelvin

 

MANAGEMENT INVESTORS (continued)

/s/ Philip B. Livingston

Philip B. Livingston

 

MANAGEMENT INVESTORS (continued)

/s/ John E. Jackson

John E. Jackson

 

MANAGEMENT INVESTORS (continued)

Golding Brothers 1996 Partners, Ltd.

By: /s/ Jay H. Golding

Name: Jay H. Golding

Title:

 

MANAGEMENT INVESTORS (continued)

/s/ Robert E. Pharr

Robert E. Pharr

 

MANAGEMENT INVESTORS (continued)

/s/ William R. Leakey

William R. Leakey

 

MANAGEMENT INVESTORS (continued)

/s/ Mark Sweeney

Mark Sweeney

 

 

MANAGEMENT INVESTORS (continued)

/s/ Steve Sahinen

Steve Sahinen

 

MANAGEMENT INVESTORS (continued)

/s/ Jude Affonso

Jude Affonso

 

MANAGEMENT INVESTORS (continued)

/s/ Chynna Winter Williams

Chynna Winter Williams

 

MANAGEMENT INVESTORS (continued)

/s/ Donna Anderson

Donna Anderson

 







